Dismissed and Opinion filed August 8, 2002








Dismissed and Opinion filed August 8, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00468-CV
____________
 
RAMAN MULLICK, Appellant
 
V.
 
ASHOK DORA AND DELTEX INTERNATIONAL, INC., Appellees
 

 
On
Appeal from the 164th District Court
Harris
County, Texas
Trial
Court Cause No. 93-33600C
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed February 1, 2002.
On August 5, 2002, appellant filed a motion to dismiss the appeal
because the case has been settled.  See
Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.  
PER CURIAM
Judgment rendered and Opinion
filed August 8, 2002.
Panel consists of Justices Yates,
Anderson, and Frost. 
Do Not Publish C Tex. R. App. P. 47.3(b).